DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Declaration filed 6/14/2022 is insufficient to overcome the rejection of claims 59-68 and 70-78 based upon Consigny in view of Boire as set forth in the last Office action because Declarant’s arguments are not commensurate in scope with the claims and are not persuasive.
It is first noted that the Declarant is an inventor of the instant application, and while the inventor’s opinions as an expert are relevant, the opinions are less persuasive than those of a person without an interest in the outcome of the case (see MPEP 716.01(c)III).
At item (8), Declarant argues that the specification states the material is moldable and can be custom-fit around the anastomosis which is capable of being fixed to the graft site without some means of fixating the device. Declarant states while the application does not list every alternative to sutures, one of skill in the art appreciates that suture-alternatives would also not be required. Declarant also lists issues with using adhesives. Declarant states “one of skill in the art appreciates that the external support device could be fixed without the aid of sutures or adhesives in light of the claims, specification, and knowledge one of skill in the art possesses”. The examiner maintains that because the specification does not specifically recite that the scaffold can be fixed without the aid of adhesives or a pre-set fixed shape, there is no support for such a negative limitation. Support is not based on what a person of ordinary skill in the art would have found as obvious variations, support must be sufficiently specific. For instance, there are many other types of fixation (declarant mentions staples and surgical tape for instance) and the claims do not exclude a list of all types of possible fixation. The specification only specifically excludes sutures. It seems if the purpose is to say that the scaffold can be fixed exclusively by the molded shape, this would be a clearer way to claim the invention without excluding every other possible fixation means. It is further noted that the limitation “capable of enveloping a vascular anastomosis and being fixed without the aid of sutures” is directed to the intended use of the device. A shape memory polymeric scaffold which can be shaped to envelope a vascular anastomosis is capable of being fixed without sutures or other means.
At item (9) Declarant argues the device of Consigny has an original shape that corresponds to a “pre-set fixed shape” and is maintained during and after implantation at the graft site. Declarant argues this would lead to a likelihood of failure of the AV graft due to several issues. However, this is not persuasive because the scaffold of the invention also maintains a shape after implantation, regardless of whether the shape was “original” or “molded”, and as modified to include the material taught by Boire, is formed of the same material therefore the scaffold shouldn’t have the issues leading to failure as argued. Declarant states the claimed invention is capable of conforming to the anastomosis and therefore the native complex geometry of the AV graft is maintained and the external support device is conformed to the geometry, instead of the other way around as disclosed in Consigny. This is not persuasive because the arguments are directed to the intended use of the device. The device of Consigny as modified to include the material of Boire is capable of being molded to the graft since the material taught by Boire is identical to the claimed material.
At item (10) Declarant states one would not expect the combination of Consigny with the Summer Conference Paper (Boire in the Final Office Action) to disclose the claimed invention because Boire discloses a traditionally-known shape memory polymer which has an original shape that is maintained at room temperature, a temporary shape which is created upon heating the polymer above its melting temperature where the temporary shape is used to deploy the device to the vessel injury site, and then where the polymer regains its original shape around a vessel. This does not appear to be an accurate assessment of the shape memory polymer disclosed by Boire which states “recover their original, permanent shape (i.e. a ruptured tissue-specific shape) when triggered by an external stimulus such as heating above its melting temperature”. It is clear that in Boire, an original tissue-specific shape is recovered upon heating above a melting temperature. Boire does not disclose specific steps for forming the temporary shape. Declarant further states that a person of skill in the art would have understood that the disclosed patch would need to be mechanically fixed to the injury site via sutures or adhesives which results in the same issues discussed previously. This is not persuasive because Declarant does not discuss why the shape memory polymer of Boire would need to be mechanically fixed to the injury site and Boire does not disclose additional fixation means. Further Boire is not relied upon for the claimed feature of enveloping the vascular anastomosis. Consigny specifically discloses a scaffold which envelops the vascular anastomosis and as modified to include the polymer taught by Boire is capable of being fixed without additional mechanical fixation by nature of the enveloped shape of Consigny and the shape memory polymer of Boire which is identical to the claimed and disclosed shape memory polymer of the instant application.
At item (11) Declarant states at the time of filing of the Application, it was not known or understood that an external support device having a SMP material could be taken from an original shape and then utilized via molding around a complex geometry and then sticking to itself to maintain the molded shape. First, the intended use of “sticking to itself to maintain the molded shape” is not claimed (and not disclosed). Second, Declarant’s arguments are directed to an intended use of the device and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the SMP material of Boire is identical to the SMP claimed therefore the scaffold of Consigny which wraps around a vascular anastomosis as modified to include the SMP material taught by Boire is capable of performing the intended use and meets the claim. Declarant has not provided any arguments or explanation as to why the material of Boire could not function as claimed and based on the fact that the material taught by Boire is identical to the material of the invention, the examiner maintains the device of Consigny in view of Boire is capable of being molded as claimed. Declarant’s argues the shape memory polymer of Boire has an original shape that is recovered after deployment to the implantation site which does not motivate one of skill in the art to contemplate an external support device which has an original shape for deployment to a graft site and to which it is then transitioned to a temporary shape around a vascular anastomosis which is maintained for the life of the device. This is not persuasive because, again, the arguments are directed to an intended use of the device. Use of the term “original” for the delivery configuration in the claims does not overcome the prior art since any initial or first shape, including the delivery shape of both Boire and Consigny, can be considered an “original” shape since it transitions to a second, delivery shape. Declarant argues the use of the terms “original” and “temporary” as defined in the application are consistent with how they are used in the art. While most of the specification uses the terms in a manner consistent with how they are used in the art, the claims do not. For instance, even the abstract of the application states “Also provided are shape memory vascular grafts comprised of the present compound that can transition from a temporary shape to an original shape when heated above a melting temperature of the graft”. Likewise, at least pars. 4, 20, 21, 25, 26, 56, 87, 89, 93, 101, 102, 103, 104, and 116 disclose recovering or reverting or transitioning to the original shape after delivery. Only pars. 57, 58, and 60 of the application refer to transitioning between an original shape and an implanted/temporary shape. Regardless, the claims are directed to a product and not a method, therefore the step of molding the scaffold is directed to an intended use of the device and the device of Consigny in view of Boire is capable of the intended use due to the identical structure and material as the claimed invention.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Regarding the new matter rejection, applicant admits “Other examples of fixation, such as adhesives, are not disclosed in the instant application” and states this is because it is readily apparent to those skilled in the art that the use of the device as claimed removes the need for fixation of the device to the anastomosis. This is not persuasive because as discussed previously, MPEP 2173.05(i) states that the mere absence of a positive recitation is not basis for an exclusion. There are numerous additional means that could be used for fixation including for example staples, tape, or clips yet the claims only exclude sutures (which is supported), adhesives (not disclosed), or pre-set shapes (not disclosed). Just because the specification does not recite adhesives or even if adhesives are an obvious variant to sutures, this is not sufficient to comply with the written description requirement. Applicant may consider limiting the fixation to the molded shape instead of excluding several of the numerus possibilities for additional fixation.
Regarding the pre-set fixed shape, applicant argues because the claimed device is designed to be moldable and custom-fit around the anastomosis, one of skill in the art would recognize that the device could be fixated around the vascular anastomosis without the need for a pre-set fixed shape. This is not persuasive because applicant’s specification consistently refers to recovery/reverting/transitioning to an original shape (pars. 4, 20, 21, 25, 26, 56, 87, 89, 93, 101, 102, 103, 104, and 116) which is a pre-set shape. Further, applicant appears to argue that the molded shape is the only thing that fixes the scaffold and the molded shape itself is a pre-set shape since it is set by the surgeon.
Regarding the rejection of claims 58-68, 70, and 71 under 35 U.S.C.103 as being unpatentable over Consigny in view of Boire applicant argues the examiner appears to argue that because Boire discloses a shape memory polymer, one of skill in the art would be motivated to combine such a polymer with Consigny in a way that is actually not disclosed in Boire. Applicant argues Boire discloses a vascular patch comprising a traditional shape memory polymer having an original shape at room temperature, altering the original shape to a temporary shape for deployment, and then allowing the vascular patch to regain its original shape. Applicant calls the original shape of Boire a pre-set shape. Applicant argues it was not known or understood that the shape memory polymer of the instant application is a non-traditional perivascular wrap which is deployed in the opposite fashion compared to the vascular patch of Boire, in particular, the perivascular wrap of the instant application is deployed in a first, "original" shape, and then molded into a second shape around the perivascular wrap where it maintains the second "temporary" shape. The perivascular wrap is not deployed and implanted in a temporary shape and then allowed to regain its original shape, but instead, the original shape is deployed, and the temporary shape is molded therefrom to the geometry of the vascular anastomosis. It is unclear what applicant means by “the original shape is deployed and the temporary shape is molded therefrom”. Claim 59 requires that the “original shape” is “for deploying the scaffold”. This seems to mean that the original shape of claim 59 is a shape used to deliver the scaffold to the site. Use of the term “original” in this manner is actually inconsistent with the majority of the specification which discloses that the scaffold returns to the original shape (pars. 4, 20, 21, 25, 26, 56, 87, 89, 93, 101, 102, 103, 104, and 116). Since the original shape is defined as “for deploying the scaffold”, the examiner considers the deployment shape of both Consigny and Boire to be an original/starting shape. Even though Boire does not specifically disclose the step of molding the scaffold, the claims are directed to the device and not the method of using the device. Because the material of Boire is identical to the material of the claimed invention, the device of Consigny in view of Boire is capable of being molded as claimed. 
Applicant argues the use of the terms “original” and “temporary” in the claims coincides with how they are used and understood by those skilled in the art. The examiner disagrees with this assessment. For instance, even the abstract of the instant application states “Also provided are shape memory vascular grafts comprised of the present compound that can transition from a temporary shape to an original shape when heated above a melting temperature of the graft”. Likewise, at least pars. 4, 20, 21, 25, 26, 56, 87, 89, 93, 101, 102, 103, 104, and 116 disclose recovering or reverting or transitioning to the original shape after delivery. Only pars. 57, 58, and 60 of the application refer to transitioning between an original shape and an implanted/temporary shape. As best understood, the examiner interprets the original shape of pars. 57, 58, and 60 to be a shape prior to molding. 
Applicant argues one of skill in the art would not have been motivated to combine Consigny and Boire to yield the claimed invention because it was not known or appreciated at the time of filing of this application that an external support device having a SMP material could be taken from an original shape and then utilized via molding around a complex geometry and then sticking to itself to maintain the molded shape. The claims do not require “sticking to itself to maintain the molded shape” and this feature is not disclosed in the specification. Applicant does not explain why the material of Boire, which is identical to the claimed material, could not be molded around a complex geometry and then stick to itself. More importantly, the feature is directed to the intended use of which the scaffold of Consigny in view of Boire is capable of. Applicant argues one cannot use a pre-set fixed shape of Consigny or Boire to create a novel complex geometry around a vascular anastomosis when the geometry of the anastomosis is not known until it is created during surgery, and one of skill in the art appreciates that the claimed invention is able to be molded around a complex geometry that is an unknown shape prior to deployment. This is not persuasive because the material is the same material of the invention and is therefore capable of being molded in the same manner. Applicant argues the Office Action is relying on the disclosure of the instant application to teach being able to mold a shape via an external force to create a temporary shape around a vascular anastomosis and says this is impermissible hindsight. This is not impermissible hindsight as the claims are not directed to a method which positively recite a step of molding the scaffold. Instead, the claims merely require that the scaffold is capable of being molded. The examiner only looked to the specification to show that the material is identical and therefore has the same properties and is capable of being molded as claimed. This is not hindsight.
In conclusion, applicant’s arguments are essentially directed to the fact that Consigny and Boire do not disclose molding the scaffold to envelop the vascular anastomosis. However, this is directed to an intended use of the device of which the scaffold of Consigny in view of Boire is entirely capable of since Consigny discloses a scaffold which wraps around the anastomosis and Boire teaches the exact same material as the instant application. Applicant has failed to explain why a material which is identical to the claimed material is incapable of being molded/moldable, therefore all rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-68 and 70-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the scaffold being capable of enveloping a vascular anastomosis and being fixed without the aid of adhesives or a pre-set fixed shape as claimed in claims 59 and 72. Regarding adhesives, there is no discussion of an adhesive, or lack thereof, in the specification. See MPEP 2173.05(i) which states that the mere absence of a positive recitation is not basis for an exclusion. Regarding the “pre-set fixed shape”, the specification consistently says the device is capable of transforming shapes wherein there is at least one pre-set/original shape, and that the device expands to an original shape after delivery (see at least pars.56, 93, and 100-102). There is no disclosure of a device which does not use at least one pre-set fixed shape.  In other words, having any set shape is considered a pre-set shape and all of the embodiments include at least one set shape. Otherwise the device would not transition from the delivery configuration and be able to envelop the anastomosis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-68 and 70-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 59, lines 9-10 recite “wherein when implanted the external force creating the molded shape envelops the vascular anastomosis”. This is unclear because it appears to be saying when the external force is implanted it envelops the vascular anastomosis. Please clarify what “when implanted” is referring to. For examination, the limitation is interpreted to mean when the scaffold is implanted the molded shape is capable of enveloping the vascular anastomosis.
In claims 59 and 72 it is further unclear how the scaffold can be fixed without the aid of a pre-set fixed shape when the molded shape, which appears to be what fixes the scaffold, is a set shape. It is further unclear what is meant by “an original shape for deploying the scaffold”. The specification discloses that the scaffold returns to an original shape in at least the abstract and pars. 4, 20, 21, 25, 26, 56, 87, 89, 93, 101, 102, 103, 104, and 116. Is the original shape a compressed shape for delivery or is the original shape a shape after delivery and prior to molding? Please clarify what is meant by “original shape for deploying the scaffold”.
Claim 72 is further unclear because lines 8 and 9 refer to a “moldable” shape. Does this require that the moldable shape is able to be molded or that the shape is a molded shape?
Claim 74 recites “a first shape to a second shape”. It is unclear if these are the same as the original shape and moldable shape as recited in claim 72 or different shapes. For examination, the first shape is considered the original shape and the moldable shape is considered the second shape since the claim describes the same transitioning when the melting temperature is achieved or exceeded and an external force is applied.
Claims 75-77 each refer to “the second shape” and as in claim 74, it is unclear if this is the moldable shape or another shape.
In claim 75 it is unclear if “a tissue” is the same as the vascular anastomosis which is recited in claim 72 since claim 72 states that the moldable shape envelops a vascular anastomosis while claim 75 states that the second shape is configured to surround “a tissue”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny et al. 2015/0119908 (hereafter referred to as Consigny) in view of Boire et al. “Development of a shape memory patch for vascular injuries” Proceedings of the ASME 2013 Summer Bioengineering Conference, June 26-29, 2013. Retrieved from https://proceedings.asmedigitalcollection.asme.org on 8/7/2019 (hereafter referred to as Boire). 
Regarding claims 59-63, Consigny discloses an implantable tissue support device comprising a biodegradable polymeric macroporous scaffold (par.89 discloses the scaffold may be biodegradable; par.90 discloses the scaffold may be polymeric and biodegradable as disclosed in application 13/525145; figs. 6-10 show macroporous scaffolds and par.42 refers to pores of the type disclosed by Consigny et al. 2007/0142897 which teaches in par.25 that the pores are large enough to accept a 1.29 mm or 1.63 mm diameter needle) capable of enveloping a vascular anastomosis (figs.2A-2D and 6-10) and being fixed without the aid of sutures or adhesives (par.131 discloses fingers 86a, 86b provide secure fixation), wherein the scaffold is capable of transitioning from a first shape, considered the delivery/original shape, to a second shape wherein the second shape envelops the vascular anastomosis (pars. 7, 9, 12, 109, and 125 each disclose that the scaffold has a preformed shape that is placed around the anastomosis and reformed to the preset shape). Consigny discloses the invention substantially as claimed, and Consigny further discloses shape memory alloys in par.89, polycaprolactone in pars.11 and 37, and a bioresorbable shape memory polymer in par.90 for use in the scaffold. However, Consigny does not specifically disclose that the scaffold is capable of being fixed without the aid of a pre-set fixed shape, and does not disclose that the scaffold comprises a shape memory polymer which includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable, wherein the scaffold is configured to have a melting temperature and be moldable from a first shape to a second shape by an external force when the melting temperature is met or exceeded, wherein the first shape is a permanent shape and the second shape is a temporary shape, and wherein when implanted the temporary shape envelops the vascular anastomosis, wherein the polymeric scaffold has a melting temperature of 37°C or less, at least 95% or greater shape fixity and 95% or greater shape recovery.
Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-functionalized monomer is photocrosslinkable and the (ε-caprolactone) is not photocrosslinkable in pg.1, col.2, par.1), wherein the polymeric scaffold has a melting temperature of 37°C or less (table 1; pg.2, col.1, par.3 states Tm should be below 37°C to enable shape recovery in the body), at least 95% or greater shape fixity and 95% or greater shape recovery (table 1; pg.2, col.1, par.4), and wherein the device is moldable from a first shape to a second shape by an external force when the melting temperature is met or exceeded (pg.1, col.1, par.1) for the purpose of providing a shape memory polymer with tunable shape memory properties capable of transitioning shapes at or near body temperature to avoid over-heating and damaging tissue (pg.2, col.2, par.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a shape memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material of Consigny. The examiner also notes that because the material of Boire is the same as the claimed material and the material disclosed in the instant application, the material of Boire is capable of being molded as claimed. Regarding the limitation of the scaffold being capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and being capable of being moldable from a first original shape to a second moldable/molded shape wherein when implanted the second molded/moldable shape envelops the vascular anastomosis, the limitations are directed to the intended use of the device and because the material taught by Boire is identical to the material of the instant application, the material is inherently capable of being moldable and used as claimed. In other words, a scaffold of Consigny as modified to include the poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) as taught by Boire is capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and is capable of being molded from a first shape to a second shape when the scaffold is implanted and envelops the vascular anastomosis. According to applicant’s specification when the scaffold is at or above the melting temperature the scaffold is moldable (instant application par.56). Since the polymer taught by Boire has a melting temperature which is less than body temperature, an implanted scaffold within the body and therefore at body temperature (which meets or exceeds the melting temperature of the polymer), would be capable of being molded as claimed.
	Regarding claims 64 and 65, the polymer taught by Boire is the same as the polymer of the instant application, therefore the device of Consigny in view of Boire is capable of being used as claimed. Also see Consigny figs. 2D and 6-10 for the scaffold being molded around a vein. 
	Regarding claim 66, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
	Regarding claim 67, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 0.05 and 200 MPa. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus, especially because the claimed range is very large.
	Regarding claim 68, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold is maintained at least one year after implantation. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained at least one year after implantation. Further, Consigny teaches biodegradable polymeric scaffolds are capable of supporting a vessel for a limited period of time and gives an example of 12 months following implantation (par.79). Therefore, even if the scaffold of Consigny in view of Boire is not inherently capable of being maintained at least one year after implantation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the device is maintained at least one year after implantation since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
	Regarding claim 70, see Consigny par.27 for several pharmacological agents.
	Regarding claim 71, see Boire table 1 and pg.2, col.1, par.4 for the claimed values.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas et al. 2009/0248141 (hereafter referred to as Shandas). Regarding the claimed Young’s modulus at 37 degrees C of between 1-100 MPa, while Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 1-100 MPa, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus. However, even if one were to prove with evidence that this is not an inherent property of the polymeric scaffold taught by Boire, such a feature is obvious in view of Shandas.
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric scaffold of Consigny in view of Boire, if necessary, to have a modulus of elasticity of 1-50 MPa as taught by Shandas depending on application requirements. 
Claims 72 and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas in view of Boey et al. 2012/0010636 (hereafter referred to as Boey). 
Regarding claims 72 and 74, Consigny discloses an implantable tissue support device comprising a biodegradable polymeric macroporous scaffold (par.89 discloses the scaffold may be biodegradable; par.90 discloses the scaffold may be polymeric and biodegradable as disclosed in application 13/525145; figs. 6-10 show macroporous scaffolds). Consigny discloses the scaffold is capable of being fixed without the aid of sutures or adhesives (par.131 discloses fingers 86a, 86b provide secure fixation), and discloses the device has greater than 50% porosity as shown in at least figs.2D and 6-10 (also see “highly porous” in par.108). Consigny discloses the invention substantially as claimed, and Consigny further discloses the scaffold has a preformed shape that is placed around a vein and reformed to the preset shape (pars. 7, 9, 12, 109, and 125) and discloses the scaffold material may be shape memory alloys in par.89, polycaprolactone in pars.11 and 37, and a bioresorbable shape memory polymer in par.90. However, Consigny does not disclose that the scaffold comprises a shape memory polymer wherein the polymer includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable, wherein the scaffold is configured to have a melting temperature of 37°C or less and at least 95% or greater shape fixity and 95% or greater shape recovery.
Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-functionalized monomer is photocrosslinkable and the (ε-caprolactone) is not photocrosslinkable in pg.1, col.2, par.1), wherein the polymeric scaffold has a melting temperature of 37°C or less (table 1; pg.2, col.1, par.4), at least 95% or greater shape fixity and 95% or greater shape recovery (table 1; pg.2, col.1, par.4), and wherein the device is capable of transitioning from a first shape to a second shape by an external force when the melting temperature is met or exceeded (pg.1, col.1, par.1) for the purpose of providing a shape memory polymer with tunable shape memory properties capable of transitioning shapes at or near body temperature to avoid over-heating and damaging tissue (pg.2, col.2, par.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a preset shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material of Consigny. Regarding the limitation of the scaffold being capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and being capable of being moldable from an original shape for deploying the scaffold to a moldable shape by an external force when the melting temperature is met or exceeded, wherein when implanted the moldable shape envelops the vascular anastomosis, the limitations are directed to the intended use of the device and because the material taught by Boire is identical to the material of the instant application, the material is inherently capable of being moldable and used as claimed. In other words, a scaffold of Consigny as modified to include the poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) as taught by Boire is capable of being fixed without the aid of sutures, adhesives, or a pre-set fixed shape and is capable of being molded from a first shape to a second shape when the scaffold is implanted and envelops the vascular anastomosis. According to applicant’s specification when the scaffold is at or above the melting temperature the scaffold is moldable (instant application par.56). Since the polymer taught by Boire has a melting temperature which is less than body temperature, an implanted scaffold within the body and therefore at body temperature (which meets or exceeds the melting temperature of the polymer), would be capable of being molded as claimed.
Regarding the biodegradable scaffold being maintained for greater than 2 months after implantation, while Consigny in view of Boire does not specifically state that the scaffold is maintained for greater than 2 months after implantation, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained for greater than 2 months after implantation. Further Consigny teaches biodegradable polymeric scaffolds are capable of supporting a vessel for a limited period of time and gives an example of 3, 4, 6, or 12 months following implantation (par.79). Therefore, even if the scaffold of Consigny in view of Boire is not inherently capable of being maintained for greater than 2 months after implantation, it would have been obvious to modify the device such that the device is maintained for greater than 2 months after implantation since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Regarding the claimed Young’s modulus at 37 degrees C of between 1-100 MPa, while Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 1-100 MPa, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus. However, even if one were to prove with evidence that this is not an inherent property of the polymeric scaffold taught by Boire, such a feature is obvious in view of Shandas.
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric scaffold of Consigny in view of Boire, if necessary, to have a modulus of elasticity of 1-50 MPa as taught by Shandas depending on application requirements. Consigny in view of Boire in view of Shandas discloses the invention substantially as claimed and as discussed above. Consigny discloses that the device is highly porous but does not disclose that the device has an average pore size of 750 microns.
Boey teaches a tissue support device that can be used as a vascular patch (par.32), in the same field of endeavor, wherein the average pore size may be about 0.7mm or 0.8mm for the purpose of allowing tissue to penetrate the pores during the healing process (par.45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an average pore size of 0.75 mm for the pores of the device of Consigny in view of Boire in view of Shandas since Boey teaches pores of about 0.7mm and 0.8mm are suitable for allowing tissue to penetrate the pores during the healing process. Selection of exactly 750 microns/0.75 mm would have further been obvious since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Regarding claim 75, see Consigny figs. 2D and 6-10 for the scaffold surrounding a tissue.
Regarding claim 76, see at least figs. 3A-5C of Consigny which show the device is deformable along the slot. Also, because the device of Consigny in view of Boire in view of Shandas in view of Boey comprises the same material claimed, the device is capable of being deformed along a length of the scaffold.
Regarding claim 77, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
Claims 73 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire in view of Shandas in view of Boey as applied to claim 72 above, and further in view of Brophy et al. 2008/0293640 (hereafter referred to as Brophy). Consigny in view of Boire in view of Shandas in view of Boey discloses the invention substantially as claimed and as discussed above including delivering therapeutic agents to the vessel which the device surrounds (Consigny par.27). However, Consigny in view of Boire in view of Shandas in view of Boey does not specifically disclose a heparin coating including MK2i or that the heparin coating is configured to release the MK2i at a rate of 50 micrograms per day.
Brophy teaches a coating for a vascular device, in the same field of endeavor, wherein the coating comprises heparin including a MK2i wherein the heparin is used for controlling the release rate of the MK2i (par.48) and the MK2i is used for the purpose of inhibiting intimal hyperplasia while not inhibiting EC proliferation (par.124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the heparin coating including a MK2i as taught by Brophy for a coating on the polymeric scaffold of Consigny in view of Boire in view of Shandas in view of Boey in order to provide controlled release of MK2i to inhibit intimal hyperplasia while not inhibiting EC proliferation. While Brophy does not specifically disclose that the release rate of the MK2i is 50 micrograms per day, optimization of the agent release rate would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention depending on a desired dosage for a particular patient’s treatment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774